REDMANN, Judge.
Residence-owners whose lot adjoins the rear of a corner lot appeal from a judgment upholding New Orleans’ having granted permits for construction of an accessory building on that rear line.
We reject the argument that the zoning ordinance unconstitutionally differentiates by allowing construction on rear lines but not-side lines (here, the common line between the lots): art. 10 § 12(2) allows construction on [interior] side as well as on rear lines.
We also reject the argument that the neighbors’ having begun work (with expired permits) prior to obtaining (valid) permits should visit upon them some penalty other than the doubled or quadrupled permit fees of Building Code arts. 204-205. One has “the right to use, to enjoy and to dispose of one’s property in the most unlimited manner, provided it is not used in any way prohibited by laws or ordinances.” C.C. 491. The neighbors’ work was not, in substance, contrary to any ordinance. It was, in procedure, contrary to Building Code art. 201’s requirement of a permit: but that Code only penalizes work started without a permit, if the work is otherwise permittable, by increased permit fees.
Affirmed.